         AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                      United States District Court
                                         Southern District of Georgia
                Anthony Grant,

                      Plaintiff

                                                                                   JUDGMENT IN A CIVIL CASE



                                               V.                                CASE NUMBER: CV4]8-232
                Commissioner Andrew Saul,

                   Defendant




                   Jury Verdict. This action came before the Court for a trial by jury. The issties have been tried and the jury
           □       has rendered its verdict.


           12] Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                   rendered.


                   IT IS ORDERED AND ADJUDGED

                   that in accordance with this Court's Order entered Mareh 6,2020, the Report and Recommendation

                   of the Magistrate Judge is ADOPTED as the opinion of this Court. The Commissioner's fi nal

                   decision id AFFIRMED. This case stands closed.




          March 6, 2020
          Date




                                                                              (By) Deputy Clerk
GAS Revl0/1D3
